                          Case 18-40084-KKS           Doc 31      Filed 04/03/20       Page 1 of 1

                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF FLORIDA
                                      TALLAHASSEE DIVISION
IN RE:
DAY, RAYMOND ALBERT
DAY, IRIS SHANNON                                          CASE NO. 18-40084TLH4
                                                           CHAPTER 7
      Debtor(s)
__________________________________/

          ORDER GRANTING MOTION FOR TURNOVER OF FUNDS AND CERTAIN
           PERSONAL PROPERTY OF THE DEBTOR TO THE TRUSTEE (Doc. # 28)

       THIS CASE came before the Court upon the Motion for Turnover of Funds and Certain

 Personal Property of the Debtor to Trustee (Doc. #28). The Motion was filed under negative notice,

 no party filed an objection within the proscribed time period; the Court considers the matter

 unopposed, and no hearing appearing necessary, it is: ORDERED:

       1.        The Trustee Motion for Turnover is GRANTED.

       2.        The Debtor shall pay to the Trustee the 2017 tax refund in the amount of $5528.00, or

provide a copy of the Department of Treasury/IRS documentation that said refund was offset and not

distributed to the Debtors, within thirty (30) from the date of the entry of this Order.


                               3rd
       DONE AND ORDERED, this ________         April                20
                                       day of ___________________20____.




                                                           KAREN K. SPECIE
                                                           United States Bankruptcy Judge
 Trustee is directed to serve a copy of this order on interested parties and file a certificate of service within three (3) days
 of entry of the order.

 Order Prepared by:
 Theresa M. Bender, Trustee
 Copies provided to:
 Office of the U.S. Trustee
 Debtor
 Debtor’s Attorney
